                                                               1




1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    -----------------------------------x

3    UNITED STATES of AMERICA,

4             -against-                       18mj9807

5    BRENDAN VAUGHAN,

6                    Defendant.

7    -----------------------------------x

8
                                    United States Courthouse
9                                   White Plains, New York

10                                  March 12, 2019

11
     B e f o r e:
12
                          HONORABLE LISA MARGARET SMITH,
13                                  United States Magistrate Judge

14

15   GEOFFREY S. BERMAN
     Acting United States Attorney for
16   the Southern District of New York
     SAMUEL S. ADELSBERG
17             Assistant United States Attorney

18

19   MICHAEL K. BURKE
               Attorney for Brendan Vaughan
20

21

22

23

24

25

                    Angela O'Donnell, RPR, 914-390-4025
                                                               2




1             THE CLERK:   In the matter of the United States of

2    America versus Brendan Vaughan.

3             Counsel, please note your appearance for the record.

4             MR. ADELSBERG:     Good afternoon, your Honor.   Sam

5    Adelsberg on behalf of the United States.

6             THE COURT:   Good afternoon, Mr. Adelsberg.

7             MR. BURKE:   Good afternoon, your Honor.   Michael

8    Burke, Hodges Walsh & Burke on behalf of Mr. Vaughan.

9             THE COURT:   Good afternoon, Mr. Burke.

10            Well, am I correct that you are requesting that I --

11   I think the appropriate step is to revoke Mr. Vaughan's bail,

12   order that he be detained at the Metropolitan Detention Center

13   and then you would have to make a further application after his

14   examination is concluded.

15            MR. BURKE:   That's correct, your Honor.   Obviously

16   the detention without prejudice with further application, as

17   the Court indicates, so that the forensic evaluation could be

18   completed.

19            I was surprised to learn that Four Winds wasn't

20   equipped to do such an evaluation or even have it done there by

21   an outside provider to go in and perform that forensic

22   evaluation.   But that's the information that's been related to

23   us, and this is the -- I think the swiftest mechanism to allow

24   for the forensic evaluation to be done in a controlled setting.

25            The other potential avenues were too far out and I

                   Angela O'Donnell, RPR, 914-390-4025
                                                             3




1    wanted to get this done as soon as possible.

2               With that, I'd ask that Dr. Termini be appointed.

3    She's previously been appointed through the CJA.   That was part

4    of my letter that was submitted to the Court last week.

5               THE COURT:   I will -- I am granting the application

6    to appoint Dr. Termini to conduct the forensic examination.      I

7    am going to revoke Mr. Vaughan's bail and direct that he be

8    detained at the Metropolitan Detention Center specifically for

9    purposes of allowing the forensic psychiatric exam to go

10   forward.

11              I do think it's important, Mr. Burke, to note that

12   Mr. Vaughan has not made a good impression at Four Winds.     It

13   appears that he's having a great deal of difficulty complying

14   with instructions, both instructions from Mr. Barrios and

15   instructions from those at Four Winds.   I have to wonder if

16   they would even take him back if there does come a time when a

17   modification of the bail conditions is appropriate.   It's just

18   something for you to be aware of.

19              MR. BURKE:   I am aware of that, and I'm willing to

20   reserve on addressing any of those issues until we have the

21   forensic evaluation done, and that's why I ask the Court to at

22   least allow me to make that application without prejudice.     Now

23   I am consenting to the revocation of bail (indiscernible) the

24   transport to MDC.

25              There are certain things that I would ask of the

                  Angela O'Donnell, RPR, 914-390-4025
                                                              4




1    Court as far as the medication he's on; to have his file noted,

2    and then also ask that he be housed in the mental health unit

3    at MDC.   The medication that he is on, he's on Lamictal,

4    150 milligrams for bipolar.

5              THE COURT:   Spell that.

6              MR. BURKE:   I just (inaudible).

7              THE COURT:   Lamictal?

8              MR. BURKE:   Lamictal.    Yes.

9              THE COURT:   I know what it is.

10             MR. BURKE:   Okay.   It's 150 milligrams.

11             THE COURT:   Once a day?

12             MR. BURKE:   That's the only medication that he's

13   currently on.   He was on other medications at Four Winds, but

14   the current medication he's on is Lamictal.

15             THE COURT:   Okay.

16             Mr. Adelsberg, anything you want to add?

17             MR. ADELSBERG:   No.   No, your Honor.   The government

18   is equally concerned with the reports we hear from Mr. Barrios

19   and from Four Winds.   I think for purposes of today's hearing

20   we would consent to the revocation of bail for the purposes of

21   the forensic evaluation.

22             THE COURT:   All right.    The medical form has been

23   prepared and signed.

24             Anything further?

25             Mr. Adelsberg.

                  Angela O'Donnell, RPR, 914-390-4025
                                                                                           5




1                   MR. ADELSBERG:           No, your Honor.

2                   THE COURT:        Mr. Burke.

3                   MR. BURKE:        No, your Honor.              I was contemplating

4    whether I should ask for a control date but one second.

5                   THE COURT:        It may take a little while, so you can

6    make a request at any time.

7                   MR. BURKE:        Thank you, your Honor.                Appreciate it.

8                   THE COURT:        All right.

9                   MR. ADELSBERG:           Thank you, your Honor.

10                  THE COURT:        Thank you.

11                  (Proceedings concluded)

12   CERTIFICATE:       I    hereby       certify    that    the    foregoing     is   a   true       and
     accurate      transcript,       to    the   best   of   my    skill   and   ability,        from
13   my   stenographic       notes    of    this    proceeding.
                            ___________________________________
14   Angela   A.    O'Donnell,       RPR,Official        Court      Reporter,     USDC,        SDNY


15

16

17

18

19

20

21

22

23

24

25

                       Angela O'Donnell, RPR, 914-390-4025
